ACCEPTED
                                                                      06-15-00152-CR
                                                           SIXTH COURT OF APPEALS
                                                                 TEXARKANA, TEXAS
                                                               11/24/2015 11:08:56 AM
                                                                     DEBBIE AUTREY
                                                                               CLERK

                   NO. 06-15-00152-CR

                                                      FILED IN
                                               6th COURT OF APPEALS
               IN THE COURT OF APPEALS           TEXARKANA, TEXAS
          SIXTH APPELLATE DISTRICT OF TEXAS   11/24/2015 11:08:56 AM
                    AT TEXARKANA                   DEBBIE AUTREY
                                                       Clerk

               ANGELINE BETH VILLINES

                       Appellant

                           v.

                 THE STATE OF TEXAS

                        Appellee



            TRIAL COURT CASE NUMBER 25003




MOTION FOR EXTENSION OF TIME TO FILE APPELLANT’S BRIEF




                                MICHAEL D. MOSHER
                                State Bar No. 14580100
                                THE MOSHER JUSTICE CENTER
                                50 NORTH MAIN
                                PARIS, TEXAS 75460
                                (903) 785-4721 TELEPHONE
                                (903) 785-5319 FAX


                                ORAL ARGUMENT REQUESTED
       Pursuant to Appellate Rule 10.5(b), the Appellant, Angela Villines, files this request for a

45-day extension of time to file Appellant’s Brief as follows.

       The Appellant’s Brief is currently due on November 30, 2015. Appellant requests a

45-day extension to file her brief, which would make the new due date January 14, 2015. This is

the first extension requested by Appellant for filing this brief. Appellant requests this additional

time to file her brief because counsel has been unable to adequately prepare her brief because her

counsel did not receive the court reporter’s transcript until November 23, 2015 and due to other

obligations, including the following:

       1.      Preparation for civil trial on October 26, 2015 through November 5, 2015in case

styled In the Interest of Emma Grace Griffith pending in Cause Number 325-550106-14 in the

325th District Court, Tarrant County, Texas.

       2.      Preparation and attendance at Pre-Trial on November 12, 2015 in case styled

Richard Finley Vs. Sharron L. Cox and Moss & Cox pending in Cause Number 81657 in the

62nd District Court, Lamar County, Texas.

       3.      Preparation and attendance at Pre-Trial on November 13, 2015 in case styled

Teresa Musick Vs. Harold Ford pending in Cause Number 81376 in the 6th District Court, Lamar

County, Texas.

       4.      Preparation and attendance at criminal plea bargain docket on November 16, 2015

in case styled The State of Texas Vs. Jonathan Sims pending in Cause Number 26339 in the 6th

District Court, Lamar County, Texas.

       5.      Preparation and attendance at criminal plea bargain docket on November 16, 2015

in case styled The State of Texas Vs. Talisha Moore pending in Cause Number 26407 in the 6th

District Court, Lamar County, Texas.
       6.     Preparation and attendance at criminal plea bargain docket on November 16, 2015

in case styled The State of Texas Vs. Cornisha Brown pending in Cause Number 26390 in the 6th

District Court, Lamar County, Texas.

       7.     Preparation and attendance at hearing for Motion for New Trial on November 16,

2015 in case styled Jeanine Lauren Vs. Gary Grass, Et Al pending in Cause Number Cv03290 in

the 102nd District Court, Red River County, Texas.

       8.     Preparation and attendance at hearing for Motion for New Trial on November 16,

2015 in case styled Jeanine Lauren Vs. Gary Grass pending in Cause Number Cv03291 in the

102nd District Court, Red River County, Texas.

       9.     Preparation and attendance at criminal pre-trial on November 17, 2015 in case

styled The State of Texas Vs. Taylor Anderson pending in Cause Number 26263 in the 6th

District Court, Lamar County, Texas.

       10.    Preparation and attendance at criminal pre-trial on November 17, 2015 in case

styled The State of Texas Vs. Taylor Anderson pending in Cause Number 26263 & 26264 in the

6th District Court, Lamar County, Texas.

       11.    Preparation and attendance at criminal pre-trial on November 17, 2015 in case

styled The State of Texas Vs. Emily Sharrock pending in Cause Number 26380 in the 6th District

Court, Lamar County, Texas.

       12.    Preparation and attendance at criminal trial on November 17, 2015 in case styled

The State of Texas Vs. Stephanie Blalock pending in Cause Number 25815 in the 6th District

Court, Lamar County, Texas.
       13.    Preparation and attendance at criminal trial on November 17, 2015 in case styled

The State of Texas Vs. Clemet Wilburn pending in Cause Number 23348 in the 6th District

Court, Lamar County, Texas.

       14.    Preparation and attendance at criminal trial on November 20, 2015 in case styled

The State of Texas Vs. Sherena Emeyabbi pending in Cause Number 25892 & 25893 in the 6th

District Court, Lamar County, Texas.

       15.    Preparation and attendance at criminal trial on November 20, 2015 in case styled

The State of Texas Vs. Tonya Scott pending in Cause Number 23673 in the 6th District Court,

Lamar County, Texas.

       16     Preparation and attendance at a deposition on November 24, 2015 in case styled

Julie Hecht vs. Harold Been pending in Index No. 22081/2012E in the Supreme Court of the

State of New York, County of Bronx.

       17.    Appellant’s counsel’s office was closed for the Thanksgiving holidays November

26, 2015 through November 27, 2015.

       18.    Preparation and attendance at hearing for temporary orders on November 30,

2015 in case styled In the Interest of EG and NJG, Children pending in Cause Number 78307 in

the County Court at Law, Lamar County, Texas.

       19.    Counsel’s attorney, Michael D. Mosher, has a vacation scheduled for Istanbul and

will be on vacation from December 3-8, 2015.

       20.    Preparation and attendance at a deposition on December 11, 2015 in case styled

In the Interest of Clint Wayne Freeman II and Wyhtt Freeman pending in Cause Number CV-

02143 in the 6th District Court, Red River County, Texas.

       21.    Appellant’s counsel’s office will be closed for the Christmas holidays December
24, 2015 through December 25, 2015.

       This request is not made for purpose of delay, but to permit Appellant sufficient time to

prepare his brief.

                                            PRAYER

       The Appellant respectfully requests that the Court grant a 45-day extension of time to file

his brief, extending the date to file the brief from November 30, 2015 until January 14, 2016.

                                                     Respectfully submitted,

                                                     THE LAW OFFICE OF
                                                     MICHAEL D. MOSHER


                                                      /s/ Michael D, Mosher
                                                     MICHAEL D. MOSHER
                                                     STATE BAR NO. 14580100
                                                     THE MOSHER JUSTICE CENTER
                                                     50 NORTH MAIN
                                                     PARIS, TEXAS 75460
                                                     (903) 785-4721 TELEPHONE
                                                     (903) 785-5319 FAX
                                                     E-MAIL: mdm@mosherjusticectr.com

DATE: November 24, 2015

                                CERTIFICATE OF SERVICE

       On November 24, 2015 a true and correct copy of the foregoing document was delivered

to Mr. Gary Young, County Attorney, in accordance with the rules of this court.


                                                     /s/ Michael D. Mosher
                                                     Michael D. Mosher